Citation Nr: 0514626	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  94-46 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to herbicides in Vietnam, and as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty in the Army from January 
1969 to September 1970.  This case comes before the Board of 
Veterans' Appeals (Board) from a May 1994 RO decision which 
denied service connection for peripheral neuropathy claimed 
as due to exposure to herbicides in Vietnam.  In August 1997, 
February 1999, and November 2002 the Board remanded the case 
to the RO for additional evidentiary development.  In January 
1995, the veteran testified at a hearing at the RO.  In 
October 1998, the veteran testified at a Travel Board hearing 
before the undersigned member of the Board.


FINDING OF FACT

Chronic peripheral neuropathy began years after service, was 
not caused by any incident of service including herbicide 
exposure during service in Vietnam, and was not caused or 
worsened by service-connected diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran VCAA notice letters in April 2001 and 
December 2002 that informed him of the type of information 
and evidence necessary to substantiate his claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from April 2001 and December 2002 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from April 2001 and December 2002 
contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send the 
information describing such evidence or the evidence itself 
to the RO.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.
In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations have been provided which address 
the claim.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for peripheral neuropathy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who served in Vietnam between January 9, 1962 and 
May 7, 1975 is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) during such service.  
In the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases if they become manifest to a compensable degree 
within specified periods of time after service.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy (must be manifested within one year of 
last day of service in Vietnam); porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic diseases of the nervous 
system, which are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran seeks service connection for peripheral 
neuropathy, both on a direct basis and as a result of 
exposure to herbicides during service in Vietnam, and as 
secondary to service-connected diabetes mellitus.  He served 
in Vietnam during his 1969-1970 active duty, and thus is 
presumed to have been exposed to certain herbicide agents, 
including Agent Orange.  However, while the regulations 
provide for presumptive service connection for acute and 
subacute peripheral neuropathy, they do not provide for 
presumptive service connection for chronic peripheral 
neuropathy.  For this purpose the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. §§ 3.309(e).  As the evidence establishes 
that the veteran's peripheral neuropathy is chronic in nature 
and not acute or subacute, presumptive service connection is 
not warranted for this disability.  38 U.S.C.A. § 1116, 38 
C.F.R. 
§§ 3.307, 3.309 (2004).

The Board has considered whether service connection is 
otherwise warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).   

The veteran's service medical records are negative for a 
diagnosis of peripheral neuropathy during service.  Post-
service medical records first show a diagnosis of peripheral 
neuropathy in 1986, over 15 years after service.  Medical 
records from 1986 show the veteran relating a six year 
history of progressive weakness and numbness in his hands.  
Examination revealed evidence of motor and sensory loss in 
the hands and feet bilaterally.  Peripheral neuropathy of 
undetermined etiology was assessed.  Subsequent VA medical 
records show ongoing treatment for and continued diagnoses of 
peripheral neuropathy.  In statements submitted to VA and in 
outpatient treatment records, the veteran indicated that his 
symptoms had been present since 1973.  He stated that he 
suffered a neck injury when he hit his head while diving off 
a pier sometime between 1971 and 1975, and he was uncertain 
as to whether this occurred before or after his first 
symptoms of tingling in 1973.  

In various lay statements dated in 1994, friends and 
relatives of the veteran stated that he was exposed to Agent 
Orange during service, and began experiencing deterioration 
of his muscles in approximately 1972.

In January 1995, the veteran testified at a hearing at the 
RO.  He related that he had been exposed to Agent Orange in 
Vietnam, but did not have any symptoms until approximately 
1973, when he began experiencing occasional numbness in his 
fingertips.  He said that the numbness became more widespread 
in 1976, and had become permanent by 1985.  He indicated that 
he began losing use of his left foot in the mid-1980s, and 
was also first diagnosed with peripheral neuropathy in the 
mid-1980s.  He reported that he had been treated by 
chiropractors and an acupuncturist in the 1970s.  He said 
that he used toxic nylon in his employment from 1977 to 1979.  
He stated that none of his doctors had told him that they 
believed his peripheral neuropathy was caused by Agent 
Orange.  

In October 1998, the veteran testified at a Travel Board 
hearing.  He said that he was exposed to Agent Orange in 
Vietnam and started having problems with his fingers becoming 
numb approximately six months after service.  He said he went 
to the hospital for this in 1971 and was told that it was 
gas.  He reported that he continued having numbness in his 
fingers for three to five days a month for the next few 
years, and then in 1976 the problem became more widespread.  
He indicated that the problem became permanent in 1985, and 
he was diagnosed with peripheral neuropathy.  He said that on 
the day of his discharge he felt extremely weak, but he 
wanted to go home and so he signed a waiver so he would not 
have to go to the hospital.  He stated that he had not been 
told by any of his doctors that his peripheral neuropathy was 
related to exposure to Agent Orange.  

Additional lay statements dated in 1998 from associates of 
the veteran indicate that he began experiencing problems with 
his hands shortly after service and this condition had 
continued to deteriorate to the present.  It was indicated 
that he used to soak his hands in hot water to make them feel 
better and also had difficulty performing tasks which 
required the use of his hands.

In April 2000, the veteran was given a neurological 
evaluation for the VA (performed by QTC Medical Services).  
He reported that over the past several years his symptoms had 
stabilized in his right arm and leg, but had become worse in 
his left arm and leg.  He complained of paraesthesias and 
weakness in his upper and lower extremities, and said he had 
difficulty performing distal fine coordinated movements with 
his fingers and occasional difficulty in holding on to 
things.  Following examination, the examiner's diagnosis was 
mixed motor and sensory neuropathy.  The examiner opined that 
there was no presumption that the veteran's peripheral 
neuropathy was related to Agent Orange exposure.

In a February 2003 examination given for the purpose of 
evaluating diabetes mellitus, it was indicated that an 
electromyography (EMG) confirmed the presence of chronic 
peripheral polyneuropathy.

VA outpatient treatment records dated from 2002 to 2004 show 
continued complaints and follow-up for symptoms associated 
with peripheral neuropathy.  Worsening of the upper and lower 
extremities was noted, with the left side being worse than 
the right.  Diabetes mellitus was also diagnosed during this 
time period.

Upon consideration of the above evidence, the Board finds 
that service connection for peripheral neuropathy on a direct 
or presumptive basis is not warranted.  Service medical 
records are negative for the condition, and the first 
diagnosis of the condition is not shown in the evidence of 
record until 1986, over 15 years after service.  The veteran 
has indicated on some occasions that his symptoms began six 
months after service, and on other occasions has indicated 
that his symptoms began in 1973.  Regardless of such, there 
is no competent medical evidence of record which shows that 
peripheral neuropathy was present within the year following 
active service, as required for presumptive service 
connection.  There is also no competent medical evidence of 
record which establishes a link between the veteran's 
peripheral neuropathy and his exposure to Agent Orange in 
Vietnam or to any other incident of service.  As indicated 
above, chronic peripheral neuropathy, as opposed to acute or 
subacute peripheral neuropathy, is not a presumptive 
condition following exposure to Agent Orange.  The April 2000 
examiner found no presumption that peripheral neuropathy was 
related to Agent Orange exposure, and there is no contrary 
opinion of record linking the condition to Agent Orange 
exposure or to military service.  In the absence of such a 
link, service connection for the condition is not warranted.

The veteran has asserted that his peripheral neuropathy is 
related to herbicide exposure during his military service.  
However, the veteran is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent medical evidence which 
suggests that peripheral neuropathy is related to herbicide 
exposure or any other incident of military service, service 
connection is not warranted.

The Board notes that recent scientific evidence has failed to 
demonstrate an association between exposure to herbicides and 
chronic persistent peripheral neuropathy.  The National 
Academy of Sciences (NAS) has found no such association, and 
after taking into account available evidence and NAS 
analysis, the VA Secretary found that the credible evidence 
against an association between herbicide exposure and chronic 
persistent peripheral neuropathy outweighs the credible 
evidence for such an association, and determined that a 
positive association does not exist.  67 Fed. Reg. 42600, 
42605 (2002).

The veteran also seeks service connection for peripheral 
neuropathy as secondary to service-connected diabetes 
mellitus.  In December 2004, the veteran was given an 
examination for the VA (performed by QTC Medical Services) to 
provide an opinion on this question.  Following review of the 
claims file and medical records, the examiner opined that it 
was less likely than not that the veteran's longstanding 
polyneuropathy was a result of or was caused by diabetes 
mellitus.  This was because his EMG and nerve conduction 
study findings and clinical presentation were not consistent 
with the polyneuropathy caused by diabetes mellitus.  The 
examiner noted that diabetic neuropathy was characterized by 
sensory greater than motor involvement of the extremities, 
while the veteran's neuropathy was characterized by motor 
greater than sensory involvement of the extremities.  It was 
also indicated that the physical examination findings were 
not consistent with the typical glove-stocking distribution 
seen in diabetic neuropathy.  

The Board notes that this is the only competent medical 
evidence of record which addresses the possibility of a 
relationship between the veteran's service-connected diabetes 
mellitus and his peripheral neuropathy.  As this evidence 
does not support a secondary relationship, and in light of 
the absence of any competent medical evidence which does 
support such a relationship, the Board finds that secondary 
service connection for peripheral neuropathy is not 
warranted.

The weight of the credible evidence demonstrates that 
peripheral neuropathy began years after service and was not 
caused by any incident of service including herbicide 
exposure in Vietnam.  Peripheral neuropathy is also not 
proximately due to or the result of service-connected 
diabetes mellitus.  The Board must conclude that the 
condition was not incurred in or aggravated by service, and 
is not secondary to diabetes mellitus.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and service connection for 
peripheral neuropathy must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).      


ORDER

Service connection for peripheral neuropathy, claimed as due 
to exposure to herbicides in Vietnam, and as secondary to 
diabetes mellitus, is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


